SUBSCRIPTION AGREEMENT GOLDEN FORK CORPORATION 8 Hermitage Way, Meadowridge Constantia, 7806 Western Cape, RSA Dear Sirs/Madams: Concurrent with execution of this Agreement, the undersigned (the “Purchaser”) is purchasing () shares of Common Stock of GOLDEN FORK CORPORATION(the “Company”) at a price of $0.05 per share (the “Subscription Price”). Purchaser hereby confirms the subscription for and purchase of said number of shares and hereby agrees to pay herewith the Subscription Price for such Shares. Purchaser further confirms that Mrs. Alida Heyer solicited him/her/it to purchase the shares of Common Stock of the Company and no other person participated in such solicitation other than Mrs. Heyer. MAKE CHECK PAYABLE TO:GOLDEN FORK CORPORATION Executed this day of , 2010. Signature of Purchaser Address of Purchaser Printed Name of Purchaser ID # PLEASE ENSURE FUNDS ARE IN US DOLLARS X$0.05 US$ Number of Shares Purchased Total Subscription Price Form of Payment: Cash: Check #: Other: GOLDEN FORK CORPORATION By: Title:
